 1                                                                   The Honorable Marc L. Barreca
                                                                                           Chapter 11
 2
                                                                       Hearing Date: March 12, 2019
                                                                           Hearing Time: 10:00 a.m.
 3
                                                                Hearing Location: Seattle, Room 7106
 4

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    In Re:
                                                          No. 13-19298-MLB
11    NATURAL MOLECULAR TESTING
      CORPORATION,                                        Beau Fessenden’s Supplemental
12                                                        Submission (per Court’s Minute Order
                     Debtor.                              dated March 12, 2019)
13

14

15
     A.     Except when expressly recognized by statute, recoupment is an equitable
16
            doctrine and the court must not reward inequitable conduct.
17
            Under Washington law, unless based on a statute, recoupment is an equitable
18
     principle. Seattle First Nat. Bank, N.A. v. Siebol, 64 Wn. App. 401, 408, 824 P.2d 1252, 1256
19
     (1992); Tingvall v. U.S. Bank, 199 Wn.App. 1011 (2017) (unpublished, non-binding – cited
20
     under GR 14.1). “It is a well established rule that an equitable remedy is an
21
     extraordinary, not ordinary form of relief. Henry L. McClintock, Handbook of the
22
     Principles of Equity § 22, at 47 (2d ed.1948). A court will grant equitable relief only
23
     when there is a showing that a party is entitled to a remedy and the remedy at law is
24
                                                                                   CFL LAW GROUP, LLP
                                                                                  1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 1                                     SEATTLE, WASHINGTON 98154
                                                                                        (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19    Ent. 03/25/19 14:14:31        Pg. 1 of 6
 1   inadequate.” Sorenson v. Pyeatt, 158 Wash.2d at 531, 146 P.3d at 1176. “A court being
 2
     asked to do equity should always consider whether the petitioning party has acted in
 3
     bad faith or with unclean hands.” In re GGW Brands, LLC, 2:13-BK-15130-SK, 2013 WL
 4
     6906375, at *26 (Bankr. C.D. Cal. Nov. 15, 2013). With respect to the Settlement
 5
     Agreement, including the bungled sale of Normandy Park (fortunately saved by the
 6
     court), the Trustee has failed to act in good faith and with clean hands; hence, the court
 7
     should deny the Trustee an equitable remedy.
 8
     B.     The Estate waived its right to recoupment by agreeing not to execute on the
 9
            judgment.
10
            “A contractual provision which provides that a party waives the right to assert a
11
     setoff or counterclaim is rare; however, such a right may be waived.” Loader Leasing
12
     Corp. v. Kearns, 83 F.R.D. 202, 203 (W.D. Pa. 1979). “In Georgia, the right of setoff, both
13
     at law and in equity, is preserved by statute. But this is a right which may be waived.”
14
     Solid Waste Mgmt. Auth. of Crisp Cty. v. Transwaste Servs., Inc., 247 Ga. App. 29, 30, 543
15
     S.E.2d 98, 99 (2000). In paragraph two of the Settlement Agreement, the Trustee waived
16
     any right to recoupment. He did so by agreeing to not “enforce the judgment provided
17

18   that Fessenden is performing all of his obligations pursuant to this Agreement.” The

19   essence of the Settlement Agreements was three acts called “Settlement Payments.” The

20   Trustee has now admitted that Mr. Fessenden completely complied with Settlement

21   Payment no. 1 (amended tax returns) and Settlement Payment no. 3 (Normandy Park

22   proceeds).

23

24
                                                                                CFL LAW GROUP, LLP
                                                                               1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 2                                  SEATTLE, WASHINGTON 98154
                                                                                     (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19   Ent. 03/25/19 14:14:31      Pg. 2 of 6
 1           Still, the trustee recently asserted that Mr. Fessenden did not comply with his
 2
     obligations to sell Orondo. The Trustee’s assertion is difficult to reconcile with the
 3
     Estate’s monthly financial reports and contradicts the Estate’s representations made to
 4
     Judge Coughenour. Yet the court appeared to request some additional argument on the
 5
     manner in which paragraph 9 of the Settlement Agreement was to operate. First, the
 6
     Orondo “Settlement Payment” was to be made contemporaneously with closing (which
 7
     it was). Second, Fessenden’s obligation was “to market the Orondo Residence for a sale
 8
     that will result in Net Proceeds to the Trustee of not less than one million four hundred
 9

10   thousand dollars ($1,400,000), which shall be paid to the Trustee at closing as a

11   settlement payment. The Estate’s attorney admitted to the court during argument that

12   Mr. Fessenden marketed the Orondo property to result in a sale for which the Estate

13   would receive at least $1,400,000. The court expressed a concern: the agreement should

14   not be interpreted in a manner that would have allowed Mr. Fessenden to sell Orondo

15   for one dollar. But the agreement did not allow that to occur: Mr. Fessenden had
16
     previously given the Estate a deed of trust on Orondo. See recitals, p. 2. Thus, Mr.
17
     Fessenden could not sell Orondo without the Estate’s approval and the Estate with full
18
     knowledge of the outstanding property taxes and expenses of sale, approved the sale.
19
     The May 31, 2017 date is of no consequence. Its only significance was that the Estate
20
     could have filed its deed in lieu of foreclosure on that date and had greater control over
21
     the sales process. Orondo closed on June 2, 2017, eliminating the need to file a deed in
22
     lieu.
23

24
                                                                                CFL LAW GROUP, LLP
                                                                               1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 3                                  SEATTLE, WASHINGTON 98154
                                                                                     (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19   Ent. 03/25/19 14:14:31      Pg. 3 of 6
 1   C.     The court should disregard the Trustee’s attempt to introduce more evidence and
            determine appropriate action to enforce the court’s authority.
 2
            At the recent hearing, while at counsel table, the Trustee attempted to interject
 3
     unsworn testimony. The court sustained a prompt objection. Both during argument and
 4

 5   when allowing Mr. Fessenden to submit this pleading, the court made clear that no

 6   further evidence was to be submitted. The Trustee disrespected the court’s authority by

 7   disregarding the court’s instructions. Without even bothering to seek leave, the Trustee

 8   filed a “Supplemental Declaration” (docket 1081). It is also rife with hearsay and

 9   contains matters for which the Trustee lacks personal knowledge.
10
            But it is notable in two respects. Mr. Calvert testifies that he was personally
11
     involved in the negotiations of the settlement agreement and hence familiar with its
12
     terms. Moreover, Mr. Calvert attached an email he received in August 2016. The email
13
     discloses that $33,400 “in delinquent property taxes that go back almost three years”
14
     existed on the Orondo property. (Thus, Mr. Calvert knew, when he approved the
15
     Orondo sale, that the Net Proceeds to the Estate would be $33,400 lower than they
16
     otherwise would have.) After receiving this email, Mr. Calvert submitted sworn
17

18   testimony in conjunction with the estate’s motion to reform the deed. Mr. Calvert

19   testified that he had “read the motion and agree with the factual statements contained

20   therein.” Dkt. 941, p. 1. One of the factual statements in the motion was “Fessenden

21   defaulted on his obligations under the Settlement Agreement at a minimum by:

22   …Failing to pay property taxes for the period of 2013 through 2017…” Dkt. 940, p. 4.

23   The court is thoroughly familiar with the Settlement Agreement. Mr. Calvert’s
24
                                                                                CFL LAW GROUP, LLP
                                                                               1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 4                                  SEATTLE, WASHINGTON 98154
                                                                                     (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19   Ent. 03/25/19 14:14:31      Pg. 4 of 6
 1   testimony is false because the “fact” in the motion is false. Mr. Calvert knew it was false
 2
     and the Estate repeated this falsehood on numerous occasions. It is not “advocacy” to
 3
     make patently untrue assertions and an untrue statement in sworn testimony can
 4
     constitute perjury.
 5
            Another bankruptcy judge in this district has previously found Mr. Calvert’s
 6
     tesstimony to be not credible and a cause of “great concern.” Case 10-17952-KAO, Dkt.
 7
     1122, p. 11 (6/14/2013) (“Although this Court finds…his conflicting testimony
 8
     described above is of great concern to this Court.”) The court went on to state that
 9

10   “Moss Adams has discredited the Trustee’s testimony on this issue. Accordingly, while

11   the Court will not disturb its ruling on contempt, the Court concludes that the Trustee

12   should not be permitted to recovery any additional compensation.” Dkt. 1122, p. 12.

13          Although a good starting point, a financial penalty alone may be insufficient to

14   cause a change in what appears to be a pattern by this Trustee with respect to sworn

15   testimony and compliance with the court’s instructions and orders.
16
             Respectfully submitted this 25th day of March, 2019.
17

18                                         By: s/ Lawrence R. Cock
                                           Lawrence R. Cock, WSBA No. 20326
19                                         Attorney for Beau Fessenden
                                           CFL LAW GROUP, LLP
20                                         1001 4th Avenue, Suite 3900
                                           Seattle, Washington 98154
21                                         (206) 812-0836 phone
                                           Email: lrc@corrcronin.com
22
                                           Attorneys for Beau R. Fessenden, individually and his
23
                                           marital community
24
                                                                                 CFL LAW GROUP, LLP
                                                                                1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 5                                   SEATTLE, WASHINGTON 98154
                                                                                      (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19   Ent. 03/25/19 14:14:31       Pg. 5 of 6
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on March 25, 2019, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system which will send notification of such
 4
     filing to all registered E-Service Recipients:
 5
            I declare under penalty of perjury under the laws of the State of Washington that
 6
     the foregoing is true and correct.
 7
            DATED this 25th day of March, 2019, at Seattle, Washington.
 8
                                   By: s/Irina Kinyon
 9
                                   Irina Kinyon, PP
                                   CFL LAW GROUP, LLP
10
                                   1001 4th Avenue, Suite 3900
11                                 Seattle, Washington 98154
                                   (206) 292-8800 phone
12                                 ikinyon@corrcronin.com

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                CFL LAW GROUP, LLP
                                                                               1001 4TH AVENUE, SUITE 3900
     Fessenden’s Supplemental Submission - 6                                  SEATTLE, WASHINGTON 98154
                                                                                     (206) 292-8800

     Case 13-19298-MLB         Doc 1084        Filed 03/25/19   Ent. 03/25/19 14:14:31      Pg. 6 of 6
